Title: From George Washington to Joseph Jones, 12 March 1783
From: Washington, George
To: Jones, Joseph


                        
                            Dear Sir,
                            Newburgh 12th March 1783
                        
                        I have received your letter of he 27th Ulto, & thank you for the information & freedom of
                            your communication. My official letter to Congress of this date will inform you what has happened in this Quarter. In
                            addition to which, it may be necessary it shd be known to you & to such others as you may think proper, that the
                                temper of the Army, tho’ very irritable on acct of their long protracted sufferings, has
                            been apparently extremely quiet while their business was depending before Congress, untill four days past. in the mean
                            time it should seem, reports have been propagated in Philadelphia that dangerous combinations were forming in the Army,
                            & this at a time when there was not a syllable of the kind in agitation in Camp.
                        It also appears that upon the arrival of a certain Gentleman from Philadelphia, in Camp, whose name I do not at present incline
                            to mention, such sentiments as these were immediately & industriously circulated. That it was universally expected
                            that the Army would not disband untill they had obtained Justice. That the public Creditors looked up to them for Redress
                            of their grievances, would afford them every aid, and even join them in the field, if necessary. That some Members of
                            Congress wished the measure might take effect, in order to compel the public—particularly the delinquent States, to do
                            Justice. with many other suggestions of a similar Nature, from whence and a variety of other considerations it is
                            generally believed the scheme was not only planned, but also digested & matured in Philadelphia: and that some
                            people have been playing a double game—spreading at the Camp, & in Philadelphia, reports, and raising jealousies
                            equally void of foundation, untill called into being by their vile artifices. for as soon as the Minds of the Officers were thought to be prepared for the transaction, an anonymous invitation was
                            circulated requesting a general meeting of the Officers next day—at the same instant, many copies of the Address to the
                            Officers of the Army was circulated in every state line of it.
                        So soon as I obtained knowledge of these things, I issued the order of the 11th (transmitted to Congress;) in
                            order to rescue the foot that stood wavering on the precipice of despair, from taking those steps which would have led to
                            the abyss of misery, while the passions were all inflamed and the mind tremblingly alive with the recollection of past
                            sufferings, and their present feelings. I did this on the principle that it is easier to divert from a wrong to a right
                            path, than it is to recall the hasty & fatal steps which have been already taken.
                        It is commonly supposed, if the Officers had met agreeably to the anonymous summons, resolutions might have
                            been formed, the consequences of which may be more easily conceived than expressed. Now, they will have leisure to view
                            the matter more calmly & seriously—It is to be hoped they will be induced to adopt more rational measures, and
                            wait a while longer for the settlement of their Accts; the postponing of which gives more uneasiness in the Army than any
                            other thing. there is no man in it who will not acknowledge that Congress have not the means of paying. but why not say
                            they—one & all—liquidate the accts, & certify our dues? Are we to be disbanded & sent home without
                            this? are we afterwards to make individual applications for such settlements at Philadelphia, or at any Auditing Office in
                            our respective States; to be shifted perhaps from one board to another, & dance attendance at all; &
                            finally be postponed till we lose the substance, in pursuit of the shadow. while they are agitated by these considerations
                            there are not wanting insidious characters who tell them "it is neither the wish nor the intention of the public to settle
                            your accounts but to delay them under one pretext or another ’till peace, which we are upon the verge of, and a seperation
                            of the Army takes place; when it is well known, it will be difficult if not impracticable, a
                            general settlement never can be accomplished; and that individual loss in this instance, will
                            be a public gain."
                        However derogatory these ideas are to the dignity, honor, & justice of government; yet in a matter so
                            interesting to the Army, & at the sametime so easy to be effected by the public as that of liquidating the
                            accounts is delayed, without any apparent or obvious necessity; they will have their place in a mind that is soured,
                            & has become irritated—Let me entreat you therefore, my good Sir to push this matter to an issue—and if there are
                            Delegates among you, who are really opposed to doing justice to the Army, scruple not to tell them—if matters do come to
                            extremity—that they must be answerable for all the ineffable horrors which may be occasioned there by. With great truth
                            and sincerity I am—Dr Sir Yr Most Obedt & affecte Servt
                        
                            Go: Washington
                        
                    